Citation Nr: 1115305	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  03-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Thereafter, the Veteran's file was transferred to the RO in Boston, Massachusetts.

In April 2005, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In November 2004 and July 2009, the Board remanded this case for further evidentiary development.  Thereafter, in a March 2010 decision, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for bilateral hearing loss, and remanded the claim on the merits for further evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudicating the claim.

In the March 2010 Board decision, the Veteran's claim for service connection for hearing loss was reopened, and the claim on the merits remanded for development to include a VA audiology examination.  Such examination was conducted in July 2010.  Following examination of the Veteran and review of the claims file, the examiner provided an opinion that the Veteran had bilateral hearing loss at the time of his entrance into military service.  

The examiner noted that although there was no separation examination, the VA examination in May 1992 showed "no significant decrease" in hearing bilaterally.  The examiner concluded that because there was no significant decrease in his hearing thresholds between December 1981 and May 1992, the Veteran's bilateral high frequency sensorineural hearing loss is not considered to be related to his military noise exposure.  The examiner did not address whether the decrease in hearing thresholds, regardless of how small, represents a permanent worsening of the Veteran's hearing loss during service and if so, whether such worsening was beyond normal progression of the disorder.  Accordingly, remand for a clarifying opinion is necessary.

The case is REMANDED for the following action:

1.  Return the claims folder and the July 2010 VA audiology examination to the examiner who conducted that examination if available.  After reviewing the claims file and the July 2010 examination report, the examiner should answer the following questions:

a. For each ear, did the preexisting hearing loss undergo a permanent worsening during service?

b. If so, was that worsening the result of the normal progression of the Veteran's preexisting hearing loss?

c. If the examiner finds that the Veteran's preexisting hearing loss underwent a permanent worsening beyond normal progression during service, is the Veteran's current hearing loss related to that in-service worsening of the disorder?


d. The examiner should provide a medical rationale for any conclusions reached, to include the medical basis for why a less than 10 decibel shift in puretone thresholds from the 1981 audiogram to the 1992 audiogram was not considered to be a significant decrease (as stated by the examiner on the July 2010 examination report).  

If the original examiner is not available, the claims file should be forwarded to another examiner of similar qualifications to review the file and provide responses to the questions.  If a new examination is deemed necessary, one should be scheduled.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and ensure that the remand directives have been complied with.  If not, corrective action should be taken. 

3.  After the above has been completed, the case should be reviewed to see if the claim can be granted.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


